                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


UNITED STATES OF AMERICA                   CASE NO. 6:18-CR-00303-01

VERSUS                                     CHIEF JUDGE HICKS

NICHOLAS JOSEPH FELIX (01)                 MAGISTRATE JUDGE WHITEHURST


                     REPORT AND RECOMMENDATION

      Pursuant to Title 28, United States Code, Section 636(b), and with the written

and oral consent of the defendant (Rec. Doc. 30), this matter has been referred by

the District Court for administration of guilty plea and allocution under Rule 11 of

the Federal Rules of Criminal Procedure.

      This cause came before the undersigned United States Magistrate Judge for a

change of plea hearing and allocution of the defendant, Nicholas Joseph Felix, on

March 12, 2019. The defendant was present with his counsel, Wayne Blanchard.

      After the hearing, and for the reasons orally assigned, it is the finding of the

undersigned that the defendant is fully competent, that his plea of guilty is knowing

and voluntary, and that his guilty plea to Count One of the indictment is fully

supported by a written factual basis for each of the essential elements of the offense.

      Additionally, the defendant voluntarily waived the fourteen day objection

period that would otherwise be available under 28 U.S.C. § 636. (Rec. Doc. 30).
      Therefore, the undersigned United States Magistrate Judge recommends that

the District Court ACCEPT the guilty plea of the defendant, Nicholas Joseph Felix,

in accordance with the terms of the plea agreement filed in the record of these

proceedings, and that Nicholas Joseph Felix be finally adjudged guilty of the offense

charged in Count One of the Indictment.

      THUS DONE AND SIGNED in chambers, at Lafayette, Louisiana, on March

13, 2019.



                                       ____________________________________
                                       PATRICK J. HANNA
                                       UNITED STATES MAGISTRATE JUDGE
